Citation Nr: 1637323	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army Reserve with active duty for training (ACDUTRA) from May 1964 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In July 2013, the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  The Veteran appealed this decision and in a June 2014 order, the Court of Appeals for Veterans Claims (Court) vacated the matter and remanded it back to the Board for additional development pursuant to a Joint Motion for Remand (Joint Motion).  The matter was last before the Board in January 2015, when it was remanded for further development.

The Veteran testified at a December 2007 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board directed that the Veteran be afforded a new VA examination to determine the nature and etiology of his acquired psychiatric disorder claimed as secondary to service-connected bilateral hearing loss and tinnitus.  Pursuant to the Board's remand directives, a VA examination was conducted in December 2015.  The examiner provided a diagnosis of Avoidant Personality Disorder in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The examiner explained that the Veteran's symptoms did not rise to the level of clinical significance and did not support a diagnosis of anxiety disorder.  

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2006 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.  A supplemental opinion is warranted to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder under the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who provided the previous December 2015 VA medical opinion for a supplemental opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file (including a copy of this remand) and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the reviewer must indicate such on the report.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.

Based upon a review of the relevant evidence of record and the Veteran's history, the VA examiner the VA examiner should answer the following:

a)  Whether the Veteran has a current diagnosis of an acquired psychiatric disability, diagnosed under the DSM-IV diagnostic criteria.  The VA examiner should reconcile his or her findings with the previous psychiatric diagnoses in the claims file.

b)  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is related to the Veteran's periods of ACDUTRA.

c)  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected bilateral hearing loss and tinnitus. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and provide a complete rationale for the opinion given.  The examiner should reconcile any opinion rendered with all other pertinent medical evidence of record, including the previous VA examinations, VA opinions, as well as private medical opinions from October 2006 and August 2012.

2.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

